DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on August 8, 2022.
Claims 36 and 42 have been amended and are hereby entered.
Claims 1–5, 7, 8, 10, 11, and 14–35 have been canceled.
Claims 6, 9, 12, 13, and 36–51 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed August 8, 2022 has been entered.  Claims 6, 9, 12, 13, and 36–51 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed April 20, 2022.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, 12, 13, and 36–51 are rejected under 35 U.S.C. 103 as being unpatentable over Kircher et al., U.S. Patent App. No. 2010/0324454 (“Kircher”) in view of Bushinsky, U.S. Patent App. No. 2011/0043759 (“Bushinsky”); Afanasiev et al., U.S. Patent App. No. 2010/0009325 (“Afanasiev”); and Pfursich et al., U.S. Patent App. No. 2016/0335483 (“Pfursich”).
For claim 36, Kircher teaches:
A method for identifying if a subject is being deceptive, the method comprising (¶ 56: example operating environment for performing method):
exposing the subject to a stimuli sequence, wherein the stimuli sequence includes a plurality of stimuli that includes at least one evoking stimulus and at least one neutral stimulus, and wherein the plurality of stimuli are presented sequentially in time (¶ 142: cash, exam, and neutral items presented); . . .
receiving, from one or more sensors, data indicative of pupil size of at least one eye of the subject (Fig. 4b, ¶ 153: pupil diameter taken), wherein the data includes a plurality of segments, and wherein each of the plurality of segments corresponds to a respective one of the plurality of stimuli (Fig. 4b, ¶ 155: relative data taken for different items presented);
deriving, based on the pupil size data, at least one parameter that corresponds to each of the plurality of segments (¶ 82: features can be extracted from pupil diameter (PD) response curve);
determining a probability that the subject being deceptive in response to a given one of the plurality of stimuli based on . . . (b) the at least one parameter derived from the segment of data that corresponds to the given stimulus (¶ 95: pupil diameter (pd) indicates likelihood of deception) . . ..
Kircher does not teach: presenting a visual task to the subject, wherein the visual task requires the subject to track the position of a moving target; determining at least one of (i) bad tracking of the target by the subject and (ii) no tracking of the target by the subject during a plurality of time intervals, wherein each of the plurality of time intervals corresponds to a respective one of the plurality of stimuli; determining a probability that the subject being deceptive in response to a given one of the plurality of stimuli based on (a) whether bad tracking or no tracking was determined for the time interval that corresponds to the given stimulus . . .; and producing an output signal indicative of the determined probability.
	Bushinsky, however, teaches:
presenting a visual task to the subject, wherein the visual task requires the subject to track the position of a moving target (¶ 102–103: visual stimuli presented for eye tracking; ¶ 144: images may be moving);
determining . . . tracking . . . during a plurality of time intervals (¶ 106: fixations determined from eye tracking) . . .;
determining a probability that the subject is being deceptive in response to a given one of the plurality of stimuli based on (a) . . . tracking . . . for the time interval that corresponds to the given stimulus (¶ 120–122: position calculations for eye tracking; ¶ 123: lying machine based on eye tracking techniques) . . .; and
producing an output signal indicative of the determined probability (¶ 127–128: interface for indicating lying test result).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deception detection in Kircher by adding the visual stimulus from Bushinsky.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better classifying eye movement data—a benefit explicitly disclosed by Bushinsky (¶ 8: need for improved method of classifying eye movement data; ¶ 18: invention tracks eye movements when presented with stimuli and classify the responses) and desired by Kircher (¶ 10: need for reducing misclassifications in credibility assessments).
The combination of Kircher and Bushinsky does not teach: determining at least one of (i) bad tracking of the target by the subject and (ii) no tracking of the target by the subject; wherein each of the plurality of time intervals corresponds to a respective one of the plurality of stimuli; and based on (a) whether bad tracking or no tracking was determined.
	Afanasiev, however, teaches:
wherein each of the plurality of time intervals corresponds to a respective one of the plurality of stimuli (¶ 54: exposure time period based on stimuli displayed).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deception detection in Kircher and the visual stimulus in Bushinsky by adding the exposure time determination from Afanasiev.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving reliability of psychological test results—a benefit explicitly disclosed by Afanasiev (¶ 10: need for increasing quantity of information and reliability of results from psychologically testing subjects; ¶ 16: invention determines effective exposure time periods for greater efficiency) and desired by Kircher (¶ 10: need for improving accuracy in credibility assessments).  Kircher, Bushinsky, and Afanasiev are all related in part to psychological determinations made based on stimuli, so one of ordinary skill in the art would have been motivated to make these determinations even more accurate by combining these methods together.
The combination of Kircher, Bushinsky, and Afanasiev does not teach: determining at least one of (i) bad tracking of the target by the subject and (ii) no tracking of the target by the subject; and based on (a) whether bad tracking or no tracking was determined.

	Pfursich, however, teaches:
determining at least one of (i) bad tracking of the target by the subject and (ii) no tracking of the target by the subject (¶ 60: poor or non-existent tracking determined); and
based on (a) whether bad tracking or no tracking was determined (¶ 60: spoofing indication in response to poor or non-existent tracking indicating low degree of tracking).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deception detection in Kircher, the visual stimulus in Bushinsky, and the exposure time determination in Afanasiev by adding the tracking determination from Pfursich.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of determining legitimacy of user eye movement—a benefit explicitly disclosed by Pfursich (¶ 60: determination of poor or non-existent tracking can indicate that body part is not real) and desired by Kircher (¶ 10: need for improving accuracy in credibility assessments).  Kircher, Bushinsky, Afanasiev, and Pfursich are all related in part to determinations made based on stimuli, so one of ordinary skill in the art would have been motivated to make these determinations even more accurate by combining these methods together.
For claim 6, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 36 above, and Bushinsky further teaches:
The method of claim 36, further comprising applying one or more counter measure algorithms using the at least one eye dynamic signal to detect deception (¶ 100, 106: algorithms for eye movement positions).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deception detection in Kircher, the exposure time determination in Afanasiev, and the tracking determination in Pfursich by adding the algorithms from Bushinsky.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better classifying eye movement data—a benefit explicitly disclosed by Bushinsky (¶ 8: need for improved method of classifying eye movement data; ¶ 18: invention tracks eye movements when presented with stimuli and classify the responses) and desired by Kircher (¶ 10: need for reducing misclassifications in credibility assessments).  Kircher, Bushinsky, Afanasiev, and Pfursich are all related in part to determinations made based on stimuli, so one of ordinary skill in the art would have been motivated to make these determinations even more effective by combining these methods together.
For claim 9, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 36 above, and Pfursich further teaches:
The method of claim 36, wherein the subject is further exposed to a relaxing element (¶ 34: calibration session presenting moving prompt).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deception detection in Kircher, the visual stimulus in Bushinsky, and the exposure time determination in Afanasiev by adding the calibration presentation from Pfursich.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of determining legitimacy of user eye movement—a benefit explicitly disclosed by Pfursich (¶ 34: calibration for spoofing threshold; ¶ 60: determination of poor or non-existent tracking can indicate that body part is not real) and desired by Kircher (¶ 10: need for improving accuracy in credibility assessments).  Kircher, Bushinsky, Afanasiev, and Pfursich are all related in part to determinations made based on stimuli, so one of ordinary skill in the art would have been motivated to make these determinations even more accurate by combining these methods together.
For claim 12, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 36 above, and Afanasiev further teaches:
The method of claim 36, wherein an optimal timing for exposing the subject to a stimulus from the stimuli sequence is determined based on physiological activity and/or behavior indicators of the subject (¶ 54–56: effective exposure time period based on reaction to stimuli).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deception detection in Kircher, the visual stimulus in Bushinsky, and the tracking determination in Pfursich by adding the exposure time determination from Afanasiev.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving reliability of psychological test results—a benefit explicitly disclosed by Afanasiev (¶ 10: need for increasing quantity of information and reliability of results from psychologically testing subjects; ¶ 16: invention determines effective exposure time periods for greater efficiency) and desired by Kircher (¶ 10: need for improving accuracy in credibility assessments).  Kircher, Bushinsky, Afanasiev, and Pfursich are all related in part to determinations made based on stimuli, so one of ordinary skill in the art would have been motivated to make these determinations even more accurate by combining these methods together.

For claim 13, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 12 above, and Kircher further teaches:
The method of claim 12, wherein the physiological activity of the subject comprises: eye dynamics, GSR, heart rate, respiration, body temperature, blood pressure, or any combination thereof (¶ 89: other dependent measures may be used in combination with oculomotor test).
For claim 37, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 36 above, and Bushinsky further teaches:
The method of claim 36, wherein the at least one evoking stimulus comprises displaying an image to the subject (¶ 33: stimuli can be images).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deception detection in Kircher, the exposure time determination in Afanasiev, and the tracking determination in Pfursich by adding the stimuli from Bushinsky.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better classifying eye movement data—a benefit explicitly disclosed by Bushinsky (¶ 8: need for improved method of classifying eye movement data; ¶ 18: invention tracks eye movements when presented with stimuli and classify the responses) and desired by Kircher (¶ 10: need for reducing misclassifications in credibility assessments).  Kircher, Bushinsky, Afanasiev, and Pfursich are all related in part to determinations made based on stimuli, so one of ordinary skill in the art would have been motivated to make these determinations even more effective by combining these methods together.

For claim 38, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 36 above, and Kircher further teaches:
The method of claim 36, wherein the at least one evoking stimulus comprises asking the subject a question (¶ 142: items can be questions).
For claim 39, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 36 above, and Kircher further teaches:
The method of claim 36, wherein the at least one evoking stimulus comprises . . . asking the subject a corresponding question (¶ 142: items can be questions).
Kircher does not teach: displaying an image to the subject.
	Bushinsky, however, teaches:
displaying an image to the subject (¶ 33: stimuli can be images).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deception detection in Kircher, the exposure time determination in Afanasiev, and the tracking determination in Pfursich by adding the stimuli from Bushinsky.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better classifying eye movement data—a benefit explicitly disclosed by Bushinsky (¶ 8: need for improved method of classifying eye movement data; ¶ 18: invention tracks eye movements when presented with stimuli and classify the responses) and desired by Kircher (¶ 10: need for reducing misclassifications in credibility assessments).  Kircher, Bushinsky, Afanasiev, and Pfursich are all related in part to determinations made based on stimuli, so one of ordinary skill in the art would have been motivated to make these determinations even more effective by combining these methods together.
For claim 40, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 36 above, and Kircher further teaches:
The method of claim 36, wherein the at least one parameter that corresponds to each of the plurality of segments comprises an integral of the pupil size data for the respective segment (¶ 82: feature can be area under the pupil diameter (PD) response curve).
For claim 41, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 36 above, and Kircher further teaches:
The method of claim 36, wherein the at least one parameter that corresponds to each of the plurality of segments comprises (a) an integral of the pupil size data for each of the plurality of segments and (b) a peak of the pupil size data for each of the plurality of segments (¶ 82: features can be peak amplitude and area under the pupil diameter (PD) response curve).
For claim 42, Kircher teaches:
A system for identifying if a subject is being deceptive, the system comprising (¶ 56: example operating environment): 
a processor (¶ 60: processor), 
a display configured to respond to instructions received from the processor (¶ 60: display device operated by processor); and 
one or more sensors configured to (i) detect the pupil size of at least one eye of the subject, . . . and (iii) output data indicative of the detected pupil size (¶ 60: processor configured to collect oculomotor data) . . .; 
wherein the processor is configured to (¶ 60: processor)
(a) control the exposing of the subject to a stimuli sequence, wherein the stimuli sequence includes a plurality of stimuli that includes at least one evoking stimulus and at least one neutral stimulus, and wherein the plurality of stimuli are presented sequentially in time (¶ 142: cash, exam, and neutral items presented), . . .
(d) receive, from the one or more sensors, the data indicative of pupil size of at least one eye of the subject (Fig. 4b, ¶ 153: pupil diameter taken), wherein the data includes a plurality of segments, and wherein each of the plurality of segments corresponds to a respective one of the plurality of stimuli (Fig. 4b, ¶ 155: relative data taken for different items presented);
(e) derive, based on the pupil size data, at least one parameter that corresponds to each of the plurality of segments (¶ 82: features can be extracted from pupil diameter (PD) response curve);
(f) determine a probability that the subject being deceptive in response to a given one of the plurality of stimuli based on . . . (b) the at least one parameter derived from the segment of data that corresponds to the given stimulus (¶ 95: pupil diameter (pd) indicates likelihood of deception) . . ..
Kircher does not teach: presenting a visual task to the subject, wherein the visual task requires the subject to track the position of a moving target; determining how well the subject performs the visual task during a plurality of time intervals, wherein each of the plurality of time intervals corresponds to a respective one of the plurality of stimuli; determining a probability that the subject being deceptive in response to a given one of the plurality of stimuli based on (a) how well the subject performs the visual task for the time interval that corresponds to the given stimulus . . .; and producing an output signal indicative of the determined probability.
	Bushinsky, however, teaches:
one or more sensors configured to . . . (ii) track movement of at least one eye of the subject, and (iii) output data indicative of . . . the tracked movement (¶ 99: eye-movement tracking camera):
(b) instruct the display to present a visual task to the subject, wherein the visual task requires the subject to track the position of a moving target (¶ 102–103: visual stimuli presented for eye tracking; ¶ 144: images may be moving);
(c) determine . . . tracking . . . during a plurality of time intervals (¶ 106: fixations determined from eye tracking) . . .;
(f) determine a probability that the subject being deceptive in response to a given one of the plurality of stimuli based on (a) . . . tracking . . . for the time interval that corresponds to the given stimulus (¶ 120–122: position calculations for eye tracking; ¶ 123: lying machine based on eye tracking techniques) . . .; and
(g) produce an output signal indicative of the determined probability (¶ 127–128: interface for indicating lying test result).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deception detection in Kircher by adding the visual stimulus from Bushinsky.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better classifying eye movement data—a benefit explicitly disclosed by Bushinsky (¶ 8: need for improved method of classifying eye movement data; ¶ 18: invention tracks eye movements when presented with stimuli and classify the responses) and desired by Kircher (¶ 10: need for reducing misclassifications in credibility assessments).
The combination of Kircher and Bushinsky does not teach: wherein each of the plurality of time intervals corresponds to a respective one of the plurality of stimuli.
Afanasiev, however, teaches:
wherein each of the plurality of time intervals corresponds to a respective one of the plurality of stimuli (¶ 54: exposure time period based on stimuli displayed).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deception detection in Kircher and the visual stimulus in Bushinsky by adding the exposure time determination from Afanasiev.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving reliability of psychological test results—a benefit explicitly disclosed by Afanasiev (¶ 10: need for increasing quantity of information and reliability of results from psychologically testing subjects; ¶ 16: invention determines effective exposure time periods for greater efficiency) and desired by Kircher (¶ 10: need for improving accuracy in credibility assessments).  Kircher, Bushinsky, and Afanasiev are all related in part to psychological determinations made based on stimuli, so one of ordinary skill in the art would have been motivated to make these determinations even more accurate by combining these systems together.
The combination of Kircher, Bushinsky, and Afanasiev does not teach: determining at least one of (i) bad tracking of the target by the subject and (ii) no tracking of the target by the subject; and based on (a) whether bad tracking or no tracking was determined.
	Pfursich, however, teaches:
determine, based on the eye movement data, at least one of (i) bad tracking of the target by the subject and (ii) no tracking of the target by the subject (¶ 60: poor or non-existent tracking determined); and
based on (a) whether bad tracking or no tracking was determined (¶ 60: spoofing indication in response to poor or non-existent tracking indicating low degree of tracking).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deception detection in Kircher, the visual stimulus in Bushinsky, and the exposure time determination in Afanasiev by adding the tracking determination from Pfursich.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of determining legitimacy of user eye movement—a benefit explicitly disclosed by Pfursich (¶ 60: determination of poor or non-existent tracking can indicate that body part is not real) and desired by Kircher (¶ 10: need for improving accuracy in credibility assessments).  Kircher, Bushinsky, Afanasiev, and Pfursich are all related in part to determinations made based on stimuli, so one of ordinary skill in the art would have been motivated to make these determinations even more accurate by combining these systems together.


For claim 43, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 42 above, and Bushinsky further teaches:
The system of claim 42, wherein the processor is further configured to apply one or more counter measure algorithms using the at least one eye dynamic signal to detect deception (¶ 100, 106: algorithms for eye movement positions).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deception detection in Kircher, the exposure time determination in Afanasiev, and the tracking determination in Pfursich by adding the algorithms from Bushinsky.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better classifying eye movement data—a benefit explicitly disclosed by Bushinsky (¶ 8: need for improved method of classifying eye movement data; ¶ 18: invention tracks eye movements when presented with stimuli and classify the responses) and desired by Kircher (¶ 10: need for reducing misclassifications in credibility assessments).  Kircher, Bushinsky, Afanasiev, and Pfursich are all related in part to determinations made based on stimuli, so one of ordinary skill in the art would have been motivated to make these determinations even more effective by combining these systems together.
For claim 44, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 42 above, and Pfursich further teaches:
The system of claim 42, wherein the processor is further configured to expose the subject to a relaxing element (¶ 34: calibration session presenting moving prompt).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deception detection in Kircher, the visual stimulus in Bushinsky, and the exposure time determination in Afanasiev by adding the calibration presentation from Pfursich.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of determining legitimacy of user eye movement—a benefit explicitly disclosed by Pfursich (¶ 34: calibration for spoofing threshold; ¶ 60: determination of poor or non-existent tracking can indicate that body part is not real) and desired by Kircher (¶ 10: need for improving accuracy in credibility assessments).  Kircher, Bushinsky, Afanasiev, and Pfursich are all related in part to determinations made based on stimuli, so one of ordinary skill in the art would have been motivated to make these determinations even more accurate by combining these systems together.
For claim 45, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 42 above, and Afanasiev further teaches:
The system of claim 42, wherein the processor is further configured to determine an optimal timing for exposing the subject to a stimulus from the stimuli sequence based on physiological activity and/or behavior indicators of the subject (¶ 54–56: effective exposure time period based on reaction to stimuli).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deception detection in Kircher, the visual stimulus in Bushinsky, and the tracking determination in Pfursich by adding the exposure time determination from Afanasiev.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving reliability of psychological test results—a benefit explicitly disclosed by Afanasiev (¶ 10: need for increasing quantity of information and reliability of results from psychologically testing subjects; ¶ 16: invention determines effective exposure time periods for greater efficiency) and desired by Kircher (¶ 10: need for improving accuracy in credibility assessments).  Kircher, Bushinsky, Afanasiev, and Pfursich are all related in part to determinations made based on stimuli, so one of ordinary skill in the art would have been motivated to make these determinations even more accurate by combining these systems together.
For claim 46, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 45 above, and Kircher further teaches:
The system of claim 45, wherein the physiological activity of the subject comprises: eye dynamics, GSR, heart rate, respiration, body temperature, blood pressure, or any combination thereof (¶ 89: other dependent measures may be used in combination with oculomotor test).
For claim 47, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 42 above, and Bushinsky further teaches:
The system of claim 42, wherein the at least one evoking stimulus comprises displaying an image to the subject (¶ 33: stimuli can be images).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deception detection in Kircher, the exposure time determination in Afanasiev, and the tracking determination in Pfursich by adding the stimuli from Bushinsky.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better classifying eye movement data—a benefit explicitly disclosed by Bushinsky (¶ 8: need for improved method of classifying eye movement data; ¶ 18: invention tracks eye movements when presented with stimuli and classify the responses) and desired by Kircher (¶ 10: need for reducing misclassifications in credibility assessments).  Kircher, Bushinsky, Afanasiev, and Pfursich are all related in part to determinations made based on stimuli, so one of ordinary skill in the art would have been motivated to make these determinations even more effective by combining these systems together.
For claim 48, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 42 above, and Kircher further teaches:
The system of claim 42, wherein the at least one evoking stimulus comprises asking the subject a question (¶ 142: items can be questions).
For claim 49, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 42 above, and Kircher further teaches:
The system of claim 42, wherein the at least one evoking stimulus comprises . . . asking the subject a corresponding question (¶ 142: items can be questions).
Kircher does not teach: displaying an image to the subject.
	Bushinsky, however, teaches:
displaying an image to the subject (¶ 33: stimuli can be images).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deception detection in Kircher, the exposure time determination in Afanasiev, and the tracking determination in Pfursich by adding the stimuli from Bushinsky.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better classifying eye movement data—a benefit explicitly disclosed by Bushinsky (¶ 8: need for improved method of classifying eye movement data; ¶ 18: invention tracks eye movements when presented with stimuli and classify the responses) and desired by Kircher (¶ 10: need for reducing misclassifications in credibility assessments).  Kircher, Bushinsky, Afanasiev, and Pfursich are all related in part to determinations made based on stimuli, so one of ordinary skill in the art would have been motivated to make these determinations even more effective by combining these systems together.
For claim 50, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 42 above, and Kircher further teaches:
The system of claim 42, wherein the at least one parameter that corresponds to each of the plurality of segments comprises an integral of the pupil size data for the respective segment (¶ 82: feature can be area under the pupil diameter (PD) response curve).
For claim 51, Kircher, Bushinsky, Afanasiev, and Pfursich teach all the limitations of claim 42 above, and Kircher further teaches:
The system of claim 42, wherein the at least one parameter that corresponds to each of the plurality of segments comprises (a) an integral of the pupil size data for each of -6-Appl. No. To be assignedAttorney Docket No. 2565-OO1OUSO1 the plurality of segments and (b) a peak of the pupil size data for each of the plurality of segments (¶ 82: features can be peak amplitude and area under the pupil diameter (PD) response curve).
Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 6, 9, 12, 13, and 36–51 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 36 and 42 and argues that the combination of Kircher (U.S. Patent App. No. 2010/0324454), Bushinsky (U.S. Patent App. No. 2011/0043759), and Afanasiev (U.S. Patent App. No. 2010/0009325) does not disclose these additional limitations.  Claims 36 and 42, however, are currently rejected under 35 U.S.C. 103 over Kircher in view of Bushinsky, Afanasiev, and  Pfursich (U.S. Patent App. No. 2016/0335483).  Thus, Applicant’s arguments with respect to claims 36 and 42 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 36 and 42, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, claims 36 and 42 are currently rejected under 35 U.S.C. 103 over Kircher in view of Bushinsky, Afanasiev, and  Pfursich.  Thus, Applicant’s arguments with respect to claims 6, 9, 12, 13, 37–41, and 43–51 are moot.
Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Bellamy et al., U.S. Patent App. No. 2016/0128568, discloses calibrating eye tracking systems.  
Waldorf et al., U.S. Patent App. No. 2009/0216092, discloses detecting deception through eye responses.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696